Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been transferred from Examiner John R. Hardee to Examiner Matthew Diaz. 
This action is responsive to Applicant’s amendment/remarks filed 11/02/2022. 
Claims 1, 5-9, 11, 14-20, 22, 23, 25, 26, 28-34, and 36-39 are currently pending, of which claims 5-9, 11, 14-16, 19, 23, 25, 26, 28-34, and 37 are withdrawn. 
The IDS statements filed 07/19/2022 and 10/31/2022 have been considered.  Initialed copies accompany this action.
Claim Objections
Claims 20, 38, and 39 are objected to because of the following informalities:  
Line 4 of claim 20 recites the liquid stabilizer comprises “limomene”.  This appears to be a misspelling of the term “limonene”.  Applicant is requested to clarify/correct the term “limomene”.
It is noted claim 1 has been amended from “when the composition is exposed air” to “when the composition is exposed to air” that improved grammar and clarity in the claim.  However, newly added claims 38 and 39 recite the phrase “when the composition is exposed air” and are objected to for their grammar.  Applicant is requested to correct the grammar of these phrases. 
Claim 39 is also objected to because the claim fails to end with a period and is therefore not in proper form.  Applicant is required to amend the claim such that it properly ends with a period.  Each claim begins with a capital letter and ends with a period.  See also MPEP 608.01(m).
Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 1 be found allowable, claims 38 and 39 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  All three claims are essentially compositions of the same scope comprising greater than 99.5% HFO-1234yf, an inhibitor comprising limonene in an amount of about 50-3,000 ppm, and less than about 0.03 wt.% of oligomeric, homopolymers, or other polymeric products.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 38, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 20, although optional the newly added term “extreme temperatures” describing the condition limitation that the limonene reduces oligomer/(homo)polymer formation when exposed to certain conditions is vague so as to render the claim indefinite.  The meaning of the term is relative and even subjective to persons of ordinary skill in the art (e.g., one skilled artisan may regard a storage/usage temperature of outside -20°C to 50°C extreme whereas another skilled artisan may regard -20°C to 50°C as normal or non-extreme but outside -40°C to 70°C extreme) and the specification provides no definition or standard to ascertain the scope of term.
	Claim 38 recites “abnormal storage and usage conditions” that is vague so as to render the claim indefinite for substantially the same reason as claim 20.  
	Also in claim 38, the markup of the claim is unclear so as to render the claim indefinite.  There is a bracket between “3,000ppm” and “and reduces formation”:

    PNG
    media_image1.png
    91
    587
    media_image1.png
    Greyscale
.
While the claim is newly added, the presence of this bracket makes it unclear whether Applicant intended to delete the limitation "and reduces formation of HFO-1234yf derived oligomers" through the end of the claim or denotes a type of parentheses where it is unclear if the limitation following the bracket are part of the claimed invention.  Clarification/amendment is requested.  
Claim 39 also recites “extreme temperatures” and is indefinite for the same reason as claim 20. 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
For purposes of claim interpretation, it is noted HFO-1234yf is synonymous with the common name for 2,3,3,3-tetrafluoropropene. 
	Claims 1, 17, 18, 20, 22, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Elsheikh et al. (US 2010/0181524). 
Elsheikh et al. teach compositions which are chemically stable during use, storage and transportation, but will degrade in the troposphere (para. 0006).  Suitable compositions comprise hydrofluoroolefins (HFO), including 1234yf, and are useful as heat transfer fluids.  The compositions can be stabilized against degradation by the addition of a stabilizer selected from free radical scavengers, acid scavengers, oxygen scavengers, polymerization inhibitors, corrosion inhibitors and combinations of same.  Suitable stabilizers include d,l-limonene (para. 0008).  As no additional heat transfer compounds are disclosed as mandatory, it would be obvious to use only HFO-1234yf.  Determination of a suitable degree of purity amounts to routine experimentation.  Regarding compositions free of polymers and the like, the presence of a polymerization inhibitor would accomplish this.  Use of stabilizers in amounts of 1-50,000 ppm, preferably 100-1000 ppm, is disclosed at para. 0009.  Determination of the stabilization-effective amount of a disclosed stabilizer would amount to routine experimentation which is motivated by the reference.  Claim 22 reads on the intended purpose of a heat transfer composition. 
Elsheikh et al. differs from the claimed subject matter in that it does not disclose a composition which reads on Applicant’s claims with sufficient specificity to constitute anticipation. 
However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to make such a composition, because Elsheikh et al. teach that all of the ingredients recited by Applicants are suitable for inclusion in a refrigerant composition.  The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
While the reference does not disclose the limonene is a liquid inhibitor or in liquid form, note Applicant has set forth on the record “d-limonene inherently has a m.p. of ~-74°C and a b.p. of ~174°C; it will remain in the liquid phase under storage and usage conditions within those endpoints” (see page 6 of the response filed 11/02/2022).  Thus, the claimed limitation that the limonene is present in the liquid phase or present in a liquid phase is presumed inherent of refrigerant compositions comprising HFO-1234yf and limonene, which the reference teaches for the reasons described above.  [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In any event, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
While the reference does not disclose amounts of (homo)polymer or oligomer (or lack thereof), formulation of a composition comprising HFO-1234yf and limonene, as elected, is obvious over the reference, and use of limonene in amounts overlapping those disclosed in the reference would produce the same results, whether used as in the reference or used as in the claims.
Response to Arguments
Applicant's arguments filed 11/02/2022 regarding the 103 rejection over Elsheikh et al. (US 2010/0181524) have been fully considered but they are not persuasive.  Applicant argues Elsheikh et al. fail to teach or suggest the combination of limonene and HFO-1234yf as claimed and fails to suggest limonene could inhibit homopolymerization of HFO-1234yf.  Applicant elaborates the claimed 1234yf fluoroolefin and d-limonene are not evaluated or tested singly or in combination.  Applicant elaborates Elsheikh et al. is silent containing the effect of abnormal conditions on refrigerant compounds and also silent concerning the propensity of the refrigerant compounds to form oligomers, homopolymers.  Applicant's position is that the claimed invention solves a 1234yf stability problem different than that in Elsheikh et al. and had Elsheikh et al. suggested a solution to this problem it would still not be reported as a problem in the art ten years after the reference's publication date.  
These arguments are not persuasive because the totality of the teachings of Elsheikh et al., while not anticipatory, indeed render obvious the claimed invention.  As indicated in the rejection of record, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to make such a composition, because Elsheikh et al. teach that all of the ingredients recited by Applicants are suitable for inclusion in a refrigerant composition.  See para. 0006 and 0008 of Elsheikh et al. teaching HFO-1234yf as a suitable hydrofluoroolefin for provision in the chemically stable (e.g., during use, storage, and transportation) heat transfer fluid/refrigerant composition and d,l-limonene (construed as meaning d-limonene and/or l-limonene) as an exemplary stabilizer for stabilizing the hydrofluoroolefin, respectively.  Further note Elsheikh et al. teach the combination of hydrofluoroolefin and stabilizer, of which limonene is named as an example, controls “the formation of undesirable reactants such as oxygenated products, acids, radicals and corrosion initiators in the presence of active metals, oxygen containing compounds, moisture and during exposure to high temperatures and pressures” (para. 0009) which is relevant if not synonymous to Applicant’s alleged problem(s) solved by the present invention.  
In view of the cited teachings of Elsheikh et al., there exists a reasonable expectation of success providing limonene in an amount within/overlapping the claimed range to HFO-1234yf would stabilize the HFO-1234yf and be/remain as a liquid or in a liquid phase.  In any event, in response to Applicant's argument that Elsheikh et al. fail to teach the limonene specifically functions as a certain type of inhibitor or stabilizer to HFO-1234yf, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to Applicant’s argument Elsheikh et al. does not test or evaluate the HFO-1234yf and d-limonene species singly or in combination, Elsheikh et al. names each of these species as a suitable hydrofluoroolefin and a suitable stabilizer for the composition which is what the present obviousness rejection is predicated on (para. 0006 and 0008 and as described above).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
In response to Applicant's argument based upon the age of the reference and allegation the problem solved by the invention still existed as of 07-08/2020 many years after the reference (which is nevertheless almost a full year after the earliest publication date of the present application; e.g., WO 2019/213004 A1 was published 11-07-2019), contentions that the reference is old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Accordingly, the rejection is maintained for the reasons of record.
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: Howell et al. (US 2010/0288965) teach compositions useful in cooling apparatus comprising at least one fluoroolefin and an effective amount of a terpene, terpenoid, or fullerene stabilizer (abstract).  HFC-1234yf is an exemplary fluoroolefin "of particular note" (Table 1 and para. 0183).  Limonene, particularly d-limonene, is an exemplary terpene stabilizer (para. 0061 and Table 4).  An effective amount of stabilizer is between 0.001 weight percent to 10 weight percent (para. 0190), i.e., as little as and at least 10 ppm.  At the time of writing this correspondence, Howell et al. is considered equivalent or less to to Elsheikh et al.
The remaining references listed on Forms 892 and 1449 have been reviewed by the Examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 15, 2022